Citation Nr: 0734097	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right ear hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral elbow 
condition, to include arthritis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral hand 
condition, to include arthritis.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral knee 
condition, to include arthritis.  

5.  Entitlement to service connection for a claimed cervical 
spine disorder.  

6.  Entitlement to service connection for a claimed lumbar 
spine disorder.  
7.  Entitlement to service connection for claimed arthritis 
of joints other than of the knees, hands and elbows.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1973 and from November 1990 to May 1991.  He also 
served with the Army National Guard.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the RO.  

The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a bilateral hearing loss and denied 
service connection for arthritis, neck and back conditions.  
The Board has recharacterized the issues as they appear on 
the cover page of this document.  

Service connection for left ear hearing loss was awarded in 
an August 2006 rating decision.  As such, this matter is no 
longer in appellate status.  

The veteran and his wife presented testimony before the 
undersigned Veterans Law Judge in September 2007.  The 
transcript has been obtained and associated with the claims 
folder.  

The September 2005 rating decision also determined that new 
and material evidence had not been submitted to reopen the 
claims of service connection for bilateral hand, elbow and 
knee conditions.  

In his January 2006 Notice of Disagreement (NOD), the veteran 
indicated that he disagreed with the denial of service 
connection on "all items" in the September 2005 rating 
decision.  A statement of the case (SOC) was not issued with 
respect to these claims.  

Therefore, the Board must remand the aforementioned claims, 
pending the issuance of an SOC to the veteran and receipt of 
his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The evidence submitted since a September 2005 rating 
decision which denied service connection for bilateral 
hearing loss, was not previously submitted to agency decision 
makers and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

3.  The currently demonstrated right ear hearing loss is 
shown as likely as not to be due to the exposure to acoustic 
trauma in connection with his military service, including 
active duty in the Persian Gulf.  

4.  The currently demonstrated cervical spinal arthritis with 
nerve impingement is not shown to be due to any event or 
incident of his active military service between October 1972 
and February 1973 and between November 1990 and May 1991; nor 
did it become manifest in service or in the year following 
separation from either period of service.  

5.  The veteran was not disabled from an injury to his neck 
during a period of active duty for training (ACDUTRA) on 
August 11, 1992.  
 
6.  The currently demonstrated lumbar radiculopathy and 
spinal stenosis is not shown to be due to any event or 
incident of his active military service between October 1972 
and February 1973 and between November 1990 and May 1991; nor 
did it manifest in the year following separation from either 
period of service.

7.  The veteran was not disabled from a muscle strain injury 
to back during a period of inactive duty for training 
(INACDUTRA) on October 14, 1973.  

8.  Arthritis other than of the hands, elbows, knees, 
cervical spine and lumbar spine, is not currently 
demonstrated by the evidence of record.  



CONCLUSIONS OF LAW

1.  The evidence received since the final September 1995 
rating determination wherein the RO denied the veteran's 
claim of service connection for bilateral hearing loss is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
3.160, 20.302, 20.1103 (2005).  

2.  By extending the benefit of the doubt to the veteran, the 
veteran's right ear hearing loss disability is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

3.  The criteria for the establishment of service connection 
for a cervical spine disorder, to include cervical spine 
arthritis, are not met.  38 U.S.C.A. §§ 101(2), (22), (23), 
(24), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).  

4.  The criteria for the establishment of service connection 
for a lumbar spine disorder, to include lumbar radiculopathy 
and spinal stenosis, are not met.  
38 U.S.C.A. §§ 101(2), (22), (23), (24), 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

5.  The criteria for the establishment of service connection 
for arthritis other than of the hands, elbows, and knees, are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in April 2005, May 2005, and August 2005 
letters, issued prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claims.  

The Board notes the veteran was not specifically informed of 
the evidence necessary to reopen his claim of service 
connection for right ear hearing loss on the basis of 
submission of new and material evidence.  However, as the 
Board is reopening the claim, there is no prejudice to the 
veteran in proceeding with adjudication on the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In April 2006, the veteran indicated that he had no further 
evidence to submit in support his claims.  He was notified of 
the evidence necessary to establish a disability rating and 
effective date in August 2006.  The claims were last 
readjudicated in an August 2006 SOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records from both his active duty 
and Reserve periods, post-service private and VA treatment 
records, lay statements, and VA examination reports.  The 
veteran and his wife presented testimony in September 2007.  
The transcript has been obtained and associated with the 
claims folder.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


I. New and Material

Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  




Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran seeks to reopen the claim of service connection 
for right ear hearing loss, last denied by the RO in 
September 1995.  The veteran did not appeal that decision and 
it became final.  38 C.F.R. § 20.1103 (2007).  

While the RO reopened the claim in the August 2006 SOC, the 
Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  

Having carefully considered the evidence of record in light 
of the applicable law, the Board finds that new and material 
evidence sufficient to reopen the claim has been obtained and 
the appeal to this extent is allowed.  

The record indicates that in its September 1995 rating 
decision, the RO denied service connection for hearing loss 
(then bilateral) on the basis that there was no evidence of 
chronic hearing loss.  

Of record at the time of the September 1995 rating decision, 
were the veteran's medical records from his period of service 
dated up until 1995, which were negative for complaints, 
treatment, or diagnoses of right ear hearing loss.  

An October 1991 VA examination showed the veteran's right 
tympanic membrane and ear canals were normal.  There was no 
obstruction.  

VA outpatient treatment records dated between 1991 and 1994 
were devoid of complaints referable to right ear hearing 
loss.  The veteran failed to report for VA examination in 
September 1995.  

The additional evidence submitted subsequent to the September 
1995 rating decision includes records from the Army National 
Guard dated in 1996.  A June 1996 Report of Medical History 
noted the veteran had active duty field artillery noise 
exposure.  

A May 2006 audiological consult diagnosed the veteran with 
bilateral sensorineural hearing loss. The veteran reported 
in-service acoustic trauma and recreational noise exposure 
from hunting post-service.  

In the September 2007 hearing, the veteran presented 
testimony.  He testified that while he was activated during 
Desert Storm, he was deployed with an artillery unit.  He 
indicated that he was an assistant gunner and fired many 
missions during his deployment.  He further testified that he 
experienced vertigo in service, which he related to his 
hearing problems.  

As noted previously, the September 2005 rating decision 
denied service connection on the basis that there was no 
evidence of chronic right ear hearing loss.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

The testimony of the veteran, in conjunction with evidence of 
active duty field artillery noise exposure and the diagnosis 
of right ear sensorineural hearing loss, when considered by 
themselves or with previous evidence of record, present a 
more complete picture of the origin of the veteran's claim 
for right ear hearing loss, and thus, relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  

Therefore, the veteran's claim of service connection for 
right ear hearing loss is reopened, subject to further action 
hereinbelow.  See 38 C.F.R. § 3.156(a).  


II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

Right Ear Hearing Loss

Having reopened the veteran's claim does not end the Board's 
inquiry.  Rather, while the veteran's assertions are presumed 
credible for the limited purpose of ascertaining whether new 
and material evidence has been received, the presumption of 
credibility does not extend beyond this predicate 
determination.  See generally Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993).  

The Board is then required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 
72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

The veteran asserts that his right ear hearing loss was 
incurred while performing duties as an assistant gunner 
during his deployment in support of Operation Desert Storm.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran currently has a right ear hearing disability that as 
likely as is due to the exposure to acoustic trauma while 
serving in active service.  

As noted, the veteran's service medical records from his 
period of service from November 1990 to May 1991 were 
negative for complaints, treatment, or diagnoses of right ear 
hearing loss.  A January 1990 audiological evaluation 
contained pure tone thresholds in decibels as follows: 10 at 
500 Hertz; 5 at 1000 Hertz; 20 at 2000 Hertz; 10 at 3000 
Hertz; and 10 at 4000 Hertz.  

An April 1991 audiological evaluation contained pure tone 
thresholds in decibels as follows: 15 at 500 Hertz; 10 at 
1000 Hertz; 20 at 2000 Hertz; 15 at 3000 Hertz; and 10 at 
4000 Hertz.  

A May 1991 audiological evaluation noted the veteran was 
exposed to hazardous impulse noise.  The examiner did 
indicate the veteran was issued ear protection.   Pure tone 
thresholds in decibels were as follows: 15 at 500 Hertz; 5 at 
1000 Hertz; 20 at 2000 Hertz; 15 at 3000 Hertz; and 10 at 
4000 Hertz.  

An October 1991 VA examination showed the veteran's right 
tympanic membrane and ear canals were normal.  There was no 
obstruction.  Pure tone thresholds in decibels in the right 
ear were as follows: 15 at 500 Hertz; 5 at 1000 Hertz; 20 at 
2000 Hertz; 15 at 3000 Hertz; and 20 at 4000 Hertz.  

In June 1996, the veteran complained of hearing loss and a 
history of active duty field artillery noise exposure.  His 
pure tone thresholds in decibels in the right ear were as 
follows: 10 at 500 Hertz; 5 at 1000 Hertz; 20 at 2000 Hertz; 
20 at 3000 Hertz; and 15 at 4000 Hertz.  

The first documented evidence of right ear hearing loss was 
upon VA audiological evaluation in May 2006.  The veteran 
reported in-service acoustic trauma and recreational noise 
exposure.  He was diagnosed with mild sensorineural hearing 
loss.  

The examiner opined that he did not see how acoustic trauma 
from artillery could cause only decreased hearing acuity in 
the left ear, since most likely acoustic trauma would be 
bilateral in nature.  The Board notes service connection was 
awarded for left ear hearing loss as a result of an in-
service injury with a Q-tip and not acoustic trauma.  

By extending the benefit of the doubt to the veteran, service 
connection for the right ear hearing loss is warranted. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Cervical Spine Disorder

The veteran asserts that he injured his neck during a period 
of ACDUTRA when he was lifting railroad ties and stepped 
wrong and "jarred" his neck.  He was diagnosed with a 
cervical sprain and was restricted to light duty.  He further 
contends that his current cervical spine arthritis is a 
residual thereof.  

Having carefully considered the veteran's claim in light of 
the record previously delineated and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection.  

At the outset, while the veteran does not indicate that this 
injury took place during his active duty between October 1972 
and February 1973 or November 1990 to May 1991, the Board has 
reviewed the service medical records from these periods and 
finds that they are devoid of any mention of relevant 
treatment, symptoms or complaints of a cervical spine 
disorder.  

There is also no evidence that cervical spine arthritis 
manifested in the year following separation from either 
period of active duty service.  Thus, service connection is 
not warranted on either a direct or presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

As noted, the veteran reports that the incident took place 
during a period of ACDUTRA.  The term "veteran" is defined, 
in relevant part, as "a person who served in the active 
military, naval, or air service . . . ."  38 U.S.C. § 
101(2); see also 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6(a), (d).  Thus, the 
definitional statute, 38 U.S.C.A. § 101(22), (24), makes a 
clear distinction between those who have served on active 
duty and those who have served on ACDUTRA.  

In order to establish basic eligibility for veterans' 
benefits based upon ACDUTRA, the appellant must first 
establish that he was disabled from a disease or injury 
incurred or aggravated in the line of duty.  See Laruan v. 
West, 11 Vet. App. 80, 
84-86 (1998) (en banc) (holding that, because VA was created 
for the benefit of veterans, a person seeking veterans' 
benefits must bear the initial burden of establishing his or 
her veteran status) (rev'd on other grounds, D'Amico v. West, 
12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  

The DA Form 2173, Statement of Medical Examination and Duty 
status, confirms the veteran was on ACDUTRA status on August 
11, 1992.  The statement further reveals the veteran 
developed neck pain in the morning after lifting railroad 
ties resulting in strained muscles.  The treatment notes 
attached show the veteran was diagnosed with neck strain and 
prescribed Motrin.  He was restricted to light duty and no 
lifting over twenty pounds.  

An undated entry shows the veteran complained of having a 
stiff neck after stepping in a hole.  He was diagnosed with 
muscle spasms.  There were no further complaints referable to 
the neck.  

A report of medical examination dated in July 1994 was 
negative for a cervical spine disorder.  The veteran was 
found fully fit upon annual examinations in April 1996 and 
May 1999. 

The VA outpatient treatment records dated between 1993 and 
2001 were devoid of complaints, treatment or diagnoses of a 
cervical spine disorder.  

The private medical records dated in June 1998 reveal that 
the veteran filed a Worker's Compensation claim for neck 
problems that started on the job.  Specifically, the veteran 
reported tripping on a curb.  He denied problems prior to the 
injury.  The X-ray studies of the cervical spine were 
negative.  

The first diagnosis of cervical spine arthritis with nerve 
impingement is contained in private medical records dated in 
August 2002, some ten years after the veteran was diagnosed 
with neck strain in 1992.  

Upon VA examination in May 2006, the examiner reviewed the 
claims folder.  He noted the 1992 cervical neck strain.  The 
examiner concluded that he could not say without pure 
speculation that the strain in service caused advancement of 
cervical arthritis beyond the normal aging process.  

The mere fact that the veteran was diagnosed with neck strain 
in 1992 is not enough to establish service connection; there 
must be evidence of a resulting chronic disability.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  As noted, 
there has been no showing of continuity of symptomatology to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

There is at least a 10-year evidentiary gap in this case 
between the cervical strain injury and the earliest medical 
evidence of arthritis or other neck pathology.  The Board 
notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that the veteran was disabled from a neck injury during 
a period of ACDUTRA.  See Forshey, 12 Vet. App. at 74.  
Moreover, the evidence of record suggests that the veteran 
sustained a work-related injury to his neck in 1998.  

Finally, despite current evidence of cervical spine 
arthritis, there is no evidence of record to substantiate the 
critical third component of the Hickson inquiry, as 
enumerated above.  While the veteran contends that a cervical 
spine disorder has been present since August 1992, his own 
statements as to the etiology of a disease cannot constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-5.  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  


Lumbar Spine Disorder

The veteran first asserts that he injured his back during a 
period of INACDUTRA.  Specifically, he contends that he 
pulled a muscle in his back in October 1973.  He next 
contends that, while deployed in support of Operation Desert 
Storm, he was a passenger in a vehicle where the driver was 
going at a fast rate of speed, jostling him and resulting in 
an injury to his low back.  He claims that his current lumbar 
radiculopathy and spinal stenosis is a residual of both 
incidents.  

Having carefully considered the veteran's claim in light of 
the record previously delineated and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection.  

At the outset, while the veteran does not indicate that this 
injury took place during his active duty between October 1972 
and February 1973, the Board has reviewed the service medical 
records from this period and finds that it is devoid of any 
mention of relevant treatment, symptoms or complaints of a 
lumbar spine disorder.  

The veteran reports that he injured his back during the 
spring of 1991 and submitted a lay statement from Staff 
Sergeant DLH in support thereof, the Board has reviewed the 
service medical records from the period of service between 
November 1990 and May 1991 and finds that it is devoid of any 
mention of relevant treatment, symptoms or complaints of a 
lumbar spine disorder.  

There is also no evidence that spinal stenosis was manifested 
in the year following separation from either period of active 
duty service.  Thus, service connection is not warranted on 
either a direct or presumptive basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

As noted, the veteran also contends that he was injured 
during a period of INACDUTRA.  In order to establish basic 
eligibility for veterans' benefits based upon INACDUTRA, the 
veteran must first establish that he was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(23), (24); Laruan, 11 Vet. App. at 84-86.  

The DA Form 2173, Statement of Medical Examination and Duty 
status, confirms the veteran was on INACDUTRA on October 14, 
1973.  The statement further reveals the veteran suffered a 
muscle strain of the back while pulling tent stakes.  There 
were no further complaints referable to the back. 

The reports of medical examination dated in January 1973, 
July 1976, September 1980, August 1985, January 1990, and 
July 1994 were negative for a lumbar spine disorder.  The 
veteran was found fully fit upon annual examinations in April 
1996 and May 1999.  

The VA outpatient treatment records dated between 1991 and 
2001 were devoid of complaints, treatment or diagnosis of a 
cervical spine disorder.  

While there were some complaints of low back pain in 1997, 
the first diagnosis of lumbar radiculopathy and spinal 
stenosis is contained in private medical records from Dr. RRH 
dated in 2005, some 32 years after the veteran was diagnosed 
with back strain in 1973.  

An entry dated in February 2005 reveals the veteran fell on 
ice in January 2005.  There was some radiographic evidence of 
an old fracture and fragment.  

The records from St. Mary's Hospital show the veteran 
underwent a left L4-5 lateral recess decompression and 
inspection of L4-5 disc space in February 2005.  The 
preoperative note shows the veteran slipped on rocks in 
December 2004 and ice in January 2005.  As a result, the 
veteran developed partial left foot drop.  Magnetic resonance 
imaging (MRI) showed lateral recess stenosis at L4-5 on the 
left.  

Upon VA examination in May 2006, the examiner reviewed the 
claims folder.  He noted the 1973 back strain in service and 
the 2005 fall.  The examiner opined that the veteran's injury 
on the ice caused the current lumbar disease.  He concluded 
that the veteran's current back complaints were not the 
result of his military experience, but the post-service 
injury.  

The mere fact that the veteran was diagnosed with back strain 
in 1973 is not enough to establish service connection; there 
must be evidence of a resulting chronic disability.  See 
Degmetich, 104 F. 3d at 1332.  As noted, there has been no 
showing of continuity of symptomatology to support a finding 
of chronicity.  38 C.F.R. 
§ 3.303(b).  

There is at least a 32-year evidentiary gap in this case 
between the back strain and the earliest medical evidence of 
lumbar radiculopathy and spinal stenosis or other back 
pathology.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that the veteran was disabled from muscle 
strain of the back during a period of INACDUTRA.  See 
Forshey, 12 Vet. App. at 74.  Moreover, the evidence of 
record reveals the veteran sustained an injury to his back in 
2005.  

Finally, despite current evidence of lumbar radiculopathy and 
spinal stenosis, there is no evidence of record to 
substantiate the critical third component of the Hickson 
inquiry, as enumerated above.  

While the veteran contends that a lumbar spine disorder has 
been present since October 1973, his own statements as to the 
etiology of a disease cannot constitute competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-5.  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  


Arthritis

The veteran asserts that has arthritis of multiple joints.  
Specifically, he contends that he was injured while 
performing duties of an assistant gunner, to include lifting 
guns weighing over two hundred pounds.  

During his September 2007 hearing, the veteran clarified that 
he was claiming service connection for arthritis of the 
hands, elbows and knees as a result of the stress placed on 
his joints.  

At the outset, the Board notes that whether new and material 
evidence has been submitted to reopen claims of service 
connection for hand, elbow, and knee conditions, to include 
arthritis, have been remanded to the RO for preparation of an 
SOC.  

Thus, the arthritis claim that is currently on appeal shall 
be limited to arthritis other than the hands, elbows and 
knees.  Service connection for cervical spine arthritis has 
already been denied in the instant decision.  

Having carefully considered the veteran's claim in light of 
the record previously delineated and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for arthritis other than the 
hands, knees and elbows.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  However, 
this is not established by the medical evidence in this case.  

While the veteran contends that he has arthritis, other than 
the hands, elbows, and knees, that first manifested in 
service, his own statements as to medical diagnosis or the 
etiology of a disease cannot constitute competent medical 
evidence.  Espiritu, 
2 Vet. App. at 494-5.  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for right ear hearing loss, the 
appeal to this extent is allowed.  

Service connection for a right ear hearing loss is granted.  

Service connection for a cervical spine disorder, to include 
cervical spine arthritis, is denied.  

Service connection for a lumbar spine disorder, to include 
lumbar radiculopathy and spinal stenosis, is denied.  

Service connection for arthritis other than that of the 
knees, hands and elbows, is denied.  




REMAND

As noted, the September 2005 rating decision determined that 
new and material evidence had not been submitted sufficient 
to reopen claims of service connection for bilateral hand, 
elbow and knee conditions.  

Significantly, the veteran is found to have filed a timely 
NOD in January 2006.  See 38 C.F.R. § 20.302(a).  

Since it appears there has been an initial RO adjudication of 
the claims and a NOD as to their denial, the veteran is 
entitled to an SOC, and the current lack of an SOC with 
respect to the service connection claims is a procedural 
defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2007); see also Manlincon v. West, 12 
Vet. App. 238 (1999).  

After the RO has issued the SOC, the claims should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

In light of the foregoing, the remaining matter are hereby 
REMANDED to the RO for the following actions:

The RO must provide the veteran an SOC 
with respect to whether new and material 
evidence has been submitted sufficient to 
reopen the claims of service connection 
for bilateral hand, elbow, and knee 
conditions, to include arthritis. The 
veteran should be informed that he must 
file a timely and adequate Substantive 
Appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely Substantive Appeal is not filed, 
the claims should not be certified to the 
Board.  

If a timely Substantive Appeal is filed, 
the RO should undertake any indicated 
development and readjudication based on 
the veteran's response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


